 Case 6:20-cv-01357-GAP-EJK Document 1 Filed 07/29/20 Page 1 of 10 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


HYACINTH RISMAY, Individually,
                                                     Case No.:
       Plaintiff,

v.

ALTERATIONS BY LUCY AND CRISP &
CLEAN DRY CLEANING AND MORE, LLC,
a Florida Corporation, and DANIEL PAULO,
Individually,

      Defendants.
________________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       COMES NOW, Plaintiff, Hyacinth Rismay, by and through their undersigned trial

counsel, and files her Complaint and Demand for Jury Trial against her former employers the

Defendants, Alterations by Lucy and Crisp & Clean Dry Cleaning and More, LLC, a Florida

corporation, and Daniel Paulo, Individually, and states as follows:



                                JURISDICTION AND VENUE

       1.      This is an action by Plaintiff, Hyacinth Rismay, against both the Defendants,

Alterations by Lucy and Crisp & Clean Dry Cleaning and More, LLC, and Daniel Paulo, for

unpaid overtime pursuant to the federal Fair Labor Standards Act, as amended, 29 U.S.C. §216(b)

and unpaid minimum wages pursuant to Article X, Section 24, state of Florida Constitution.

Hyacinth Rismay seeks monetary damages of approximately $15,000, not including reasonable

attorney’s fees and costs associated with this action, which are part of this action.
 Case 6:20-cv-01357-GAP-EJK Document 1 Filed 07/29/20 Page 2 of 10 PageID 2




       2.     This court has jurisdiction over Plaintiff, Hyacinth Rismay, because at all times

material to her Complaint and Demand for Jury Trial, Hyacinth Rismay was a resident of Daytona

Beach, Volusia County Florida.

       3.     The illegal conduct complaint of and the resultant injury occurred within the judicial

district in and for Ormond Beach, Volusia County, Florida.



                                           PARTIES

       4.     The Defendants, Alterations by Lucy and Crisp & Clean Dry Cleaning and More,

LLC, and Daniel Paulo, employed Plaintiff, Hyacinth Rismay, from approximately July 1, 2019

through March 27, 2020 as a presser and eventually lead presser.

       5.     At all times material, the Defendant, Alterations by Lucy and Crisp & Clean Dry

Cleaning and More, LLC, was a Florida corporation licensed to conduct business in the state of

Florida.

       6.     At all times material, Defendant, Daniel Paulo, ran the day to day operations of

the Defendant, Alterations by Lucy and Crisp & Clean Dry Cleaning and More, LLC.

       7.     During her employment with the Defendants, Alterations by Lucy and Crisp &

Clean Dry Cleaning and More, LLC, and Daniel Paulo, Plaintiff, Hyacinth Rismay, was not paid

time and one-half for all hours worked in excess of 40 hours per work week.

       8.     At all times material to this action, the Defendant, Alterations by Lucy and Crisp

& Clean Dry Cleaning and More, LLC, was an enterprise covered by the Fair Labor Standards

Act, as defined by 29 U.S.C. §§ 203(r) and 203(s).

       9.     At all times material to this action, Defendant, Daniel Paulo, was an employer as

                                               -2-
 Case 6:20-cv-01357-GAP-EJK Document 1 Filed 07/29/20 Page 3 of 10 PageID 3




defined by the Fair Labor Standards Act as “any person acting directly or indirectly in the interest

of an employer in relation to an employee. . . .” 29 U.S.C. §203(d).

       10.     The Defendants, Alterations by Lucy and Crisp & Clean Dry Cleaning and More,

LLC, have employees subject to the provisions of the Fair Labor Standards Act.

       11.     At all times material, Plaintiff, Hyacinth Rismay, was an employee of the

Defendants, Alterations by Lucy and Crisp & Clean Dry Cleaning and More, LLC, and was

“engaged in commerce” as defined by 29 U.S.C. §§ 206(a) and (206)(a)(1).

       12.     At all times material to this action, the Defendant, Alterations by Lucy and Crisp

& Clean Dry Cleaning and More, LLC, was an employer within the meaning of the Fair Labor

Standards Act.

       13.     At all times material to this action, Defendant, Daniel Paulo, was an employer

within the meaning of the Fair Labor Standards Act.

       14.     Based upon information and belief the annual gross revenue of the Defendants,

Alterations by Lucy and Crisp & Clean Dry Cleaning and More, LLC and Daniel Paulo, is in

excess of $500,000 annually.

       15.     At all times material to this action, the Defendants, Alterations by Lucy and Crisp

& Clean Dry Cleaning and More, LLC and Daniel Paulo, employed at least 2 employees who

handled goods such as products, supplies, parts and equipment that previously moved through

commerce.

       16.     At all times material to this action, Plaintiff, Hyacinth Rismay, was “engaged in

commerce” and subject to the individual coverage of the Fair Labor Standards Act.

       17.     At all times material to this action, the Defendants, Alterations by Lucy and Crisp

                                                -3-
 Case 6:20-cv-01357-GAP-EJK Document 1 Filed 07/29/20 Page 4 of 10 PageID 4




& Clean Dry Cleaning and More, LLC and Daniel Paulo, failed to comply with the Fair Labor

Standards Act, as amended, 29 U.S.C. §216(b), because Plaintiff, Hyacinth Rismay, performed

services for which no provisions were made by Alterations by Lucy and Crisp & Clean Dry

Cleaning and More, LLC and Daniel Paulo to properly pay Hyacinth Rismay for those hours

worked in excess of 40 per work week, and to ensure Hyacinth Rismay were paid her complete

wages.

         18.   Upon information and belief, the records to the extent any exists, concerning the

number of hours worked and paid to Plaintiff, Hyacinth Rismay, are in possession and control of

the Defendants, Alterations by Lucy and Crisp & Clean Dry Cleaning and More, LLC and Daniel

Paulo.

         19.   The Defendants, Alterations by Lucy and Crisp & Clean Dry Cleaning and More,

LLC and Daniel Paulo, agreed to pay Plaintiff, Hyacinth Rismay, wages for work performed.

Hyacinth Rismay accepted this agreement and performed work for Alterations by Lucy and Crisp

& Clean Dry Cleaning and More, LLC and Daniel Paulo.

         20.   At all times material to this action, the work performed by Plaintiff, Hyacinth

Rismay, was directly essential to the business performed by the Defendants, Alterations by Lucy

and Crisp & Clean Dry Cleaning and More, LLC and Daniel Paulo.

         21.   The Defendants, Alterations by Lucy and Crisp & Clean Dry Cleaning and More,

LLC and Daniel Paulo, have employees subject to the provisions of Article X, Section 24, state

of Florida Constitution.

         22.   During her employment, the Defendants, Alterations by Lucy and Crisp & Clean

Dry Cleaning and More, LLC and Daniel Paulo, failed to compensate Plaintiff, Hyacinth Rismay,

                                              -4-
 Case 6:20-cv-01357-GAP-EJK Document 1 Filed 07/29/20 Page 5 of 10 PageID 5




at least minimum wage for all hours worked.

       23.       Prior to filing her Complaint and Demand for Jury Trial, Plaintiff, Hyacinth

Rismay, complied with the provisions of Section 448.110(6)(a), Florida Statutes.1

       24.       Plaintiff, Hyacinth Rismay, retained The Harr Law Firm to represent her in this

matter and has agreed to pay said firm reasonable attorney’s fees for its service.

       25.       All conditions precedent to bringing this lawsuit have occurred, been performed,

or been waived.

                                            COUNT I

             VIOLATION OF THE FAIR LABOR STANDARDS ACT AGAINST

ALTERATIONS BY LUCY AND CRISP & CLEAN DRY CLEANING AND MORELLC

       26.       Plaintiff, Hyacinth Rismay, reallages the allegations contained in paragraphs 1

through 20 and 24 through 25.

       27.       As a result of the Defendant, Alterations by Lucy and Crisp & Clean Dry Cleaning

and More, LLC’s intentional and willful, and unlawful acts in refusing to pay Plaintiff, Hyacinth

Rismay, time and one-half her regular rate of pay for each hour worked in excess of 40 per work

week in 1 or more work weeks, Hyacinth Rismay suffered damages plus incurring reasonable

attorney’s fees and costs.

       28.       Specifically, the Defendant, Alterations by Lucy and Crisp & Clean Dry Cleaning

and More, LLC, was aware Plaintiff, Hyacinth Rismay, performed non-exempt job duties, but

still refused to pay Hyacinth Rismay overtime hours for hours worked in excess of 40 per work



       1
           See, Exhibit “A” and “B.”

                                                -5-
 Case 6:20-cv-01357-GAP-EJK Document 1 Filed 07/29/20 Page 6 of 10 PageID 6




week.

          29.       The Defendant, Alterations by Lucy and Crisp & Clean Dry Cleaning and More,

LLC, willfully failed to pay Plaintiff, Hyacinth Rismay, time and one-half her regular rate of pay

for each hour worked in excess of 40 per work week in 1 or more work weeks.

          30.       The Defendant, Alterations by Lucy and Crisp & Clean Dry Cleaning and More,

LLC, failed to post required Fair Labor Standards Act. informational listings as required by law.

          31.       As a result of the Defendant, Alterations by Lucy and Crisp & Clean Dry Cleaning

and More, LLC’s willful violation of the Fair Labor Standards Act, Plaintiff, Hyacinth Rismay,

is entitled to liquidated damages.

          32.       Plaintiff, Hyacinth Rismay, is entitled to an award of reasonable attorney’s fees and

costs.2

          WHEREFORE, Plaintiff, Hyacinth Rismay, demands judgment against the Defendant,

Alterations by Lucy and Crisp & Clean Dry Cleaning and More, LLC, for compensatory

damages, and additional amount of liquidated damages, or in the alternative, interest on the unpaid

overtime owed, reasonable attorney’s fees and costs incurred in this action.



                                                COUNT II

 VIOLATION OF THE FAIR LABOR STANDARDS ACT AGAINST DANIEL PAULO

          33.       Plaintiff, Hyacinth Rismay, reallages the allegations contained in paragraphs 1

through 20 and 24 through 25.



          2
              See, 29 U.S.C. §216(b).

                                                     -6-
 Case 6:20-cv-01357-GAP-EJK Document 1 Filed 07/29/20 Page 7 of 10 PageID 7




          34.       As a result of Defendant, Daniel Paulo’s intentional and willful, and unlawful acts

in refusing to pay Plaintiff, Hyacinth Rismay, time and one-half her regular rate of pay for each

hour worked in excess of 40 per work week in 1 or more work weeks, Hyacinth Rismay suffered

damages plus incurring reasonable attorney’s fees and costs.

          35.       Specifically, Defendant, Daniel Paulo, was aware Plaintiff, Hyacinth Rismay,

performed non-exempt job duties, but still refused to pay Hyacinth Rismay overtime hours for

hours worked in excess of 40 per work week.

          36.       Defendant, Daniel Paulo, willfully failed to pay Plaintiff, Hyacinth Rismay, time

and one-half their regular rate of pay for each hour worked in excess of 40 per work week in 1

or more work weeks.

          37.       Defendant, Daniel Paulo, failed to post required Fair Labor Standards Act.

informational listings as required by law.

          38.       As a result of Defendant, Daniel Paulo’s willful violation of the Fair Labor

Standards Act, Plaintiff, Hyacinth Rismay, is entitled to liquidated damages.

          38.       Plaintiff, Hyacinth Rismay, is entitled to an award of reasonable attorney’s fees and

costs.3

          WHEREFORE, Plaintiff, Hyacinth Rismay, demands judgment against Defendant, Daniel

Paulo, for compensatory damages, and additional amount of liquidated damages, or in the

alternative, interest on the unpaid overtime owed, reasonable attorney’s fees and costs incurred

in this action.



          3
              29 U.S.C. §216(b).

                                                     -7-
 Case 6:20-cv-01357-GAP-EJK Document 1 Filed 07/29/20 Page 8 of 10 PageID 8




                                                COUNT III

                       VIOLATION OF ARTICLE X, SECTION 24 AGAINST

ALTERATIONS BY LUCY AND CRISP & CLEAN DRY CLEANING AND MORELLC

          39.       Plaintiff, Hyacinth Rismay, reallages the allegations contained in paragraphs 1

through 6 and 20 through 25.

          40.       Article X, Section 24(c), state of Florida Constitution, requires employers to pay

to employees wages no less than minimum wage for all hours worked.

          41.       The Defendant, Alterations by Lucy and Crisp & Clean Dry Cleaning and More,

LLC, failed to compensate Plaintiff, Hyacinth Rismay, at least minimum wage for all hours

worked.

          42.       As a result of the Defendant, Alterations by Lucy and Crisp & Clean Dry Cleaning

and More, LLC’s violation of Article X, Section 24(c), state of Florida Constitution, Plaintiff,

Hyacinth Rismay, is entitled to liquidated damages. 4

          43.       Plaintiff, Hyacinth Rismay, is entitled to an award of reasonable attorney’s fees and

costs.5

          WHEREFORE, Plaintiff, Hyacinth Rismay, demands judgment against the Defendant,

Alterations by Lucy and Crisp & Clean Dry Cleaning and More, LLC, for compensatory

damages, and additional amount of liquidated damages, or in the alternative, interest on the unpaid

overtime owed, reasonable attorney’s fees and costs incurred in this action.


          4
              See, Article X, Section 24(e), state of Florida Constitution.
          5
              See, Article X, Section 24(e), state of Florida Constitution.


                                                     -8-
 Case 6:20-cv-01357-GAP-EJK Document 1 Filed 07/29/20 Page 9 of 10 PageID 9




                                                COUNT IV

          VIOLATION OF ARTICLE X, SECTION 24 AGAINST DANIEL PAULO

          44.       Plaintiff, Hyacinth Rismay, reallages the allegations contained in paragraphs 1

through 6 and 20 through 25.

          45.       Article X, Section 24(c), state of Florida Constitution, requires employers to pay

to employees wages no less than minimum wage for all hours worked.

          46.       Defendant, Daniel Paulo, failed to compensate Plaintiff, Hyacinth Rismay, at least

minimum wage for all hours worked.

          47.       As a result of Defendant, Daniel Paulo’s violation of Article X, Section 24(c), state

of Florida Constitution, Plaintiff, Hyacinth Rismay, is entitled to liquidated damages. 6

          48.       Plaintiff, Hyacinth Rismay, is entitled to an award of reasonable attorney’s fees and

costs.7

          WHEREFORE, Plaintiff, Hyacinth Rismay, demands judgment against Defendant, Daniel

Paulo, for compensatory damages, and additional amount of liquidated damages, or in the

alternative, interest on the unpaid overtime owed, reasonable attorney’s fees and costs incurred

in this action.

                                               JURY TRIAL

          49.       Plaintiff, Hyacinth Rismay, demands a trial by jury.

Dated this 29th day of July, 2020.


          6
              See, Article X, Section 24(e), state of Florida Constitution.
          7
              See, Article X, Section 24(e), state of Florida Constitution.


                                                     -9-
Case 6:20-cv-01357-GAP-EJK Document 1 Filed 07/29/20 Page 10 of 10 PageID 10




                                           Respectfully submitted



                                              /s/ Jason L. Harr
                                           JASON L. HARR
                                           Florida Bar No.: 0194336
                                           THE HARR LAW FIRM
                                           The Harr Professional Center
                                           517 South Ridgewood Avenue
                                           Daytona Beach, Florida 32114
                                           Email: jasonharr@harrlawfirm.com
                                           lynnwilkins@harrlawfirm.com
                                           miriamjuarez@harrlawfirm.com
                                           Telephone: (386) 226-4866
                                           Telefax: (386) 226-4886
                                           TRIAL COUNSEL FOR PLAINTIFF
                                           HYACINTH RISMAY




                                    -10-
